Citation Nr: 1825182	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than September 27, 2001 for a grant of service connection for ischemic heart disease status post coronary artery bypass graft (ischemic heart disease)(Nehmer granted) associated with herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.

2.  VA received the Veteran's initial claim for service connection for ischemic heart disease, claimed as secondary to herbicide agent exposure, on September 27, 2001.

3.  The Veteran did not file a claim of entitlement to service connection for ischemic heart disease, or a claim that can be reasonably construed as a claim for service connection for such disability, prior to September 27, 2001. 

4.  Effective August 2010, ischemic heart disease was added to the list of conditions presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2017).

CONCLUSION OF LAW

The criteria for effective date prior to September 27, 2001 for the award of service connection for ischemic heart disease are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.816 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A copy of the relevant laws and regulations governing the Veteran's claim was provided to him in the Statement of the Case dated October 2014.

Evidence

The Veteran's service treatment records are silent for complaint, diagnosis, or treatment of ischemic heart disease.  

The Veteran's post-service private medical records show that the Veteran, as he claims, was first treated for ischemic heart disease in December 1983.  His continued treatment for complications, including several surgeries, is also well documented in private treatment records.  

The Veteran does not claim to have been treated at any VA facility or a facility paid for by VA at any point before September 27, 2001.  The Veteran does not claim to have provided VA with any information relating to his ischemic heart disease before September 27, 2001.  The Veteran did not make any claim for service connection for ischemic heart disease, or a claim that can be reasonably construed as a claim for service connection for such disability, before September 27, 2001.

The Veteran filed a claim for service connection for ischemic heart disease in November 2009, which was deferred, then granted after a special review of the claims file as mandated pursuant to orders of a United States District Court in the class action suit of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).


Analysis

While the Veteran clearly experienced symptoms of and received a diagnosis of and treatment for ischemic heart disease well before September 27, 2001, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicide agents, pursuant to orders of a United States District Court in the Nehmer. See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide agent related disease, including ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide agent related disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, which, in this case is August 31, 2010.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400. See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions were also set forth that are not pertinent to this appeal. 

In the instant case, as the Veteran served in Vietnam and has a diagnosis of ischemic heart disease.  Therefore, he is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable. 

In this regard, the Veteran was not denied compensation for ischemic heart disease between September 25, 1985, and May 3, 1989.  However, his original claim for service connection for ischemic heart disease was received on September 27, 2001, which is between May 3, 1989 and August 31, 2010.  This was more than one year after the Veteran's separation from active duty.  Therefore, 38 C.F.R. § 3.816(c)(2) determines the appropriate effective date.  See 38 C.F.R. § 3.816.  Section 3.816(2) states that the effective date will be the later of the date the claim was received by VA or the date the disability actually arose.  Because the Veteran's condition arose in December 1983, the later of these two dates is the date VA received his claim, September 27, 2001. 

For the foregoing reasons, the Board finds there is no legal basis upon which to assign an effective date prior to September 27, 2001, for the grant of service connection for ischemic heart disease.  Accordingly, the preponderance of the evidence is against the Veteran's earlier effective date claim and this claim must be denied.

ORDER

Entitlement to an effective date earlier than September 27, 2001 for a grant of service connection for ischemic heart disease status post coronary artery bypass graft is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


